COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00256-CR


JESSICA L. WARD                                                         APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                         MEMORANDUM OPINION1
                                       ----------


      Appellant Jessica L. Ward pleaded guilty to fraudulent use or possession

of identifying information under five items or less. The trial court found her guilty

and, after receiving a presentence investigation report and conducting a

punishment hearing, sentenced her to twelve months’ confinement in a state jail

facility. In her sole point, Ward argues that the trial court abused its discretion by


      1
       See Tex. R. App. P. 47.4.
sentencing her to twelve months’ confinement.          Ward concedes that twelve

months’ confinement is within the authorized statutory range of punishment and

acknowledges that she did not object to the sentence in the trial court. The trial

court’s discretion to impose any punishment within the prescribed range is

essentially ―unfettered‖; it is subject only to a very limited, ―exceedingly rare,‖ and

somewhat amorphous Eighth Amendment gross-disproportionality review.                Ex

parte Chavez, 213 S.W.3d 320, 323–24 (Tex. Crim. App. 2006) (recognizing that

a punishment that falls within the legislatively-prescribed range, and that is based

upon the sentencer’s informed normative judgment, is basically unassailable on

appeal).   And Ward did not object to the twelve-year sentence either on an

abuse-of-discretion basis or a gross-disproportionality basis. Because Ward did

not object to the sentence in the trial court, she forfeited her complaint on appeal.

See Tex. R. App. P. 33.1(a); see also, e.g., Rhoades v. State, 934 S.W.2d 113,

120 (Tex. Crim. App. 1996) (holding complaint of cruel and unusual punishment

under Texas constitution was waived because defendant presented his argument

for first time on appeal); Kim v. State, 283 S.W.3d 473, 475 (Tex. App.—Fort

Worth 2009, pet. ref’d) (same). We overrule Ward’s sole point and affirm the trial

court’s judgment.




                                          2
                                          PER CURIAM

PANEL: WALKER, J.; LIVINGSTON, C.J.; and MCCOY, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 5, 2012




                                 3